10. Equal treatment and access for men and women in the performing arts (
Before the vote:
Mr President, ladies and gentlemen, careers in the performing arts are not immune from the continuing existence of major inequalities between men and women.
As I have responsibilities in the arts, this is a subject close to my heart, as discrimination against women in the performing arts is still rife, particularly when it comes to senior positions: there are so few female directors in theatre, dance, opera and so on.
For example, it is important to widen the practice of holding auditions behind a screen in recruiting orchestral musicians, by analogy with the existing business practice of viewing anonymous CVs, partly because it is the only way that women will get jobs as orchestral soloists and also because it is a good way of combating racial discrimination.
Moreover, the balance between professional and family commitments is even more difficult for women in this sector, due to the unusual working hours connected with their profession, hence the need to have specific opening hours for crèches that meet the needs of artists.
Ladies and gentlemen, Europe, as the ancestral home of culture, cannot continue to do nothing in the face of these problems that make it suffer.